Citation Nr: 0916764	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-03 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Propriety of a reduction of the evaluation for prostate 
cancer from 100 percent to 10 percent.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Baltimore, Maryland, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Veteran testified at a hearing at the RO before a Member 
of the Board in April 2007.  A transcript of the testimony is 
of record.  That Judge has since left the Board.  The Veteran 
indicated, in correspondence received by VA in April 2009 
that he did not wish an additional hearing.  

The case was remanded by the Board in July 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking restoration of a 100 percent rating 
for his service-connected prostate cancer.  The reduction was 
made effective with what appeared at the time to be the 
cessation of the Veteran's therapy.  Recently received 
correspondence and medical records show that the Veteran's 
prostate cancer may have recurred and that he has, once 
again, started therapy.  The medical records of this apparent 
recurrence and the onset of therapy have not been associated 
with the claims folder and must be made available prior to 
appellate consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should, after obtaining any 
necessary consent, request copies of all 
private records of treatment for the 
Veteran's prostate cancer.  The appellant is 
requested to assist in identifying the 
location and approximate dates of treatment.  
To the extent there is an attempt to obtain 
records that is unsuccessful, that should be 
noted in the claims folder and the appellant 
and his representative should be notified in 
accordance with applicable procedures.

2.  If it is shown that the Veteran is 
undergoing ongoing therapy for treatment of 
his prostate cancer, the RO/AMC should 
ascertain when that therapy began, and if it 
has ended and arrange for the Veteran to 
undergo a medical examination in accordance 
with 38 C.F.R. § 4.115b, Code 7528, as 
needed.  The claims folder should be made 
available for review in connection with this 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.  

3.  Thereafter, the RO/AMC should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The Veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




